Citation Nr: 1539895	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-45 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected injury to the intrinsic muscles of the shoulder girdle, status post repair to the shoulder joint ("left shoulder muscle injury") and to include, whether a separate rating is warranted for musculoskeletal disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issue on appeal has been recharacterized as it appears on the cover page of the instant decision.  

The Board notes that a temporary total rating based on surgical treatment necessitating convalescence was assigned from July 1, 2010; the 20 percent rating was restored effective September 1, 2010.  The discussion below does not encompass this timeframe. 

The Veteran presented testimony before the Board in October 2013; the transcript has been associated with the virtual record.

The matter was previously before the Board in March 2014 and remanded for further development.  In the Remand instructions, the Board directed the RO to determine whether TDIU was warranted when readjudicating the claim for increased evaluation for the left shoulder disability, which was not accomplished.  The evidence in this case includes statements of the Veteran alleging that he has difficulty performing his job as a mail carrier (e.g. lifting and carrying his bag, reaching overhead)  and has lost time from work because of his service-connected disabilities, including his left shoulder disability.  This raises a derivative claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).  The RO has not yet considered this derivative claim, it is part and parcel of the claim for a higher rating for the left shoulder disability and therefore, also at issue in this appeal.

In the March 2014 decision, the Board also granted service connection for left arm neuralgia secondary to the left shoulder disability.  The RO implemented the award of service connection and assigned a 10 percent evaluation effective September 2007.  See Rating Decision dated in May 2015.  The Veteran has not appealed the initial rating assigned; consequently, the Board does not have jurisdiction over the matter and neurological manifestations of the left hand associated with the current rating for the left shoulder muscle injury are not considered in the instant decision.  

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder muscle injury has not been shown to be productive of severe impairment of muscle group IV.

2.  Throughout the appeal period, the Veteran has had musculoskeletal disability of the shoulder and arm associated with the left shoulder muscle injury; the left shoulder musculoskeletal disability has been shown to be productive of limitation of motion of the arm at the shoulder level; the Veteran is shown to be right-hand dominant; his musculoskeletal disability has not been shown to be productive of ankylosis or limitation of motion of the arm to 25 degrees from the side, or impairment of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the service-connected left shoulder muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.73 Diagnostic Code 5304 (2014). 

2.  The criteria for a separate 20 percent evaluation for left shoulder musculoskeletal disability associated with the muscle injury have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2007, which also include notice pursuant to the Dingess decision.

VA has assisted the Veteran in obtaining service treatment records, post-service treatment records, and afforded him VA examinations.  The Veteran was also afforded the opportunity to give testimony before the Board; the transcript has been associated with the virtual record.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

At the outset, the Board notes that there are conflicting medical opinions in the record as to whether the Veteran's left shoulder disability has encompassed the muscles or the shoulder joint and arm.  However, the Board finds that after review of the evidence, and affording the Veteran all reasonable doubt, it is clear that both the shoulder muscles and joint/arm are affected and both produce impairment.  Thus, as will be explained in greater detail below, the Board is going to award a separate rating for musculoskeletal disability of the left shoulder and arm for the entire appeal period.  

First, the Board is going to address the muscle injury.  There is no dispute that muscle group IV has been affected and thus, Diagnostic Code 5304 is applicable.  Under this code section, a 20 percent rating is assigned for moderately severe impairment of function and 30 percent for severe impairment.  38 C.F.R. § 4.73.  

The Board finds that the left shoulder muscle disability does not warrant a rating in excess of the currently assigned 20 percent rating.  38 C.F.R. § 4.7.  Notably, there has been no showing of severe impairment of muscle group IV.  On VA examination in May 2010, functional impairment was described as mild.  Strength was 5/5.  There was muscle atrophy, but it was noted that the Veteran had retained hardware (drill bit), which was later removed in July 2010.   On VA examination in March 2013, the Veteran's muscle injury did not affect the muscle substance or function.  He did not have any cardinal signs and/or symptoms of the muscle injury (loss of power, weakness, fatigue, impairment of coordination, etc).  There was normal muscle mass and strength.  There was no atrophy.  

On VA examination in January 2015 there was no muscle atrophy.  Forward flexion strength was rated as 4/5 and abduction was rated 5/5.  On examination in June 2015, muscle strength testing was 4/5 (active movement against some resistance).  There was no evidence of fascial defects associated with the muscle injury.  The muscle injury did not affect the muscle substance or function.  He again did not have any cardinal signs and/or symptoms to the muscle injury.  Strength was 4/5 for abduction.  There was some muscle atrophy, but the examiner was unable to determine the measure of atrophy in the deltoid, bicipital, or pectoralis muscle due to atrophy also present on the right side and an inability to measure the infraspinatous muscle and area below the scapula due to the location of the muscle.  The examiner concluded the affected severity of the muscle group was mild to moderate.   

Based on its review of the medical evidence, the Board finds that a rating in excess of 20 percent is not warranted for injury to muscle group IV of the left shoulder as it has not been shown to be productive of severe impairment given the characterization by VA examiners as mild impairment or mild to moderate.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  

As noted above, the Board does find that a separate 20 percent rating is warranted for musculoskeletal disability of the left shoulder.  Under Diagnostic Code 5010, traumatic arthritis established by x-ray findings (which is the case in the instant matter) is rated according to limitation of motion for the joint or joints involved.  Thus, the service-connected musculoskeletal disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm.  

The Board has considered other rating criteria for musculoskeletal disabilities in order to assign the rating and/or afford the Veteran a higher rating.  While the Veteran also had some impairment of the clavicle or scapula (e.g. glenohumeral joint instability and infrequent dislocation) the maximum rating is 20 percent under Diagnostic Code 5203 and does not provide for a higher rating based on limitation of motion, which the Board finds is the predominant musculoskeletal disability.  As the Veteran's left shoulder is not shown to be ankylosed, the criteria under Diagnostic Code 5200 (for ankylosis of the scapulohumeral articulation) do not apply.  38 C.F.R. § 4.71a.  Diagnostic Code 5202 provides for a 40 percent rating for fibrous union of the humerus, pathology here not shown.  38 C.F.R. § 4.71a

The Veteran is right hand dominant; consequently, the left shoulder is considered the minor side.  Diagnostic Code 5201 provides a 20 percent for limitation of motion of the arm midway between side and shoulder level or at shoulder level.  A 30 percent is assigned for limitation of the arm to 25 degrees from the side, which is not supported by the evidence of record.  38 C.F.R. § 4.71a.
Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The pertinent facts found in the medical evidence of record are discussed below.  
Notably, upon VA examination in May 2010 range of motion was as follows: flexion 100 degrees; abduction 100 degrees; internal rotation 50 degrees; and external rotation 30 degrees.  The examiner did not indicate whether there was pain with motion.  Repetitions of range of motion were not performed. 

During VA examination in March 2013 (after surgery to remove the drill bit), there was improvement in range of motion as follows: flexion 170 degrees and abduction 170 degrees.  There was no pain on motion.  The Veteran was able to do three repetitions of motion.  While there was pain and excess fatigability, the Veteran still had 160 degrees of both flexion and abduction.  

On VA examination in January 2015 range of motion was as follows: flexion 100 degrees; abduction 80 degrees; internal rotation 80 degrees; and external rotation 70 degrees.  There was pain with flexion, abduction, and external rotation.  The Veteran was able to perform repetitive testing.  Though there was pain, fatigue, weakness, and lack of endurance, the only change after three repetitions was in abduction (75 degrees), the rest remained the same.  The Veteran endorsed daily flare-ups of the left shoulder, but the examiner was unable to determine limitation of functional ability during such time without resorting to speculation.  The examiner indicated without observation over time (days) it would be pure speculation.  

The Veteran was afforded a recent examination in June 2015.  Range of motion was as follows: flexion 100 degrees; abduction 80 degrees; internal rotation 80 degrees; and external rotation 70 degrees.  There was pain with flexion, abduction, and external rotation.  The Veteran was able to perform repetitive testing.  Though there was fatigue and lack of endurance, flexion was still possible to 90 degrees and abduction to 75 degrees.  Internal and external rotation remained the same.  The Veteran endorsed flare-ups of the left shoulder, but the examiner was unable to determine limitation of functional ability during such time without resorting to speculation.  The examiner indicated without observation over time (days) it would be pure speculation.  

The Board has noted the Veteran's complaints of pain experienced in his left shoulder and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Despite evidence of pain and various findings of fatigue, weakness, lack of endurance, and/or incoordination after repetitions of range of motion, flexion was at worst limited to 90 degrees and  abduction to 75 degrees.  These complaints are clearly accounted for in the separate 20 percent rating  (a 20 percent is assigned for limitation of motion of the arm midway between side and shoulder level or at the shoulder level).  38 C.F.R. § 4.71a.

 "Staged" ratings, other than what has been awarded in the instant decision are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The issue of whether TDIU will be assigned, is addressed in the Remand portion of the instant decision.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left shoulder muscle or musculoskeletal disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left shoulder muscle injury reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on impairment of function of muscle group IV; however, severe impairment has not been shown by the evidence of record.  38 C.F.R. § 4.73, Diagnostic Code 5304.  The Board has assigned a separate 20 percent rating for left shoulder musculoskeletal disability.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), as well as limitation of motion of the shoulder and arm.  Diagnostic Codes 5200-5203.   Even considering the Veteran's complaints of pain, there was no evidence of ankylosis or limitation of the arm to 25 degrees from the side.  There was also no other impairment such as fibrous union of the humerus.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for the left shoulder muscle injury is denied.

Entitlement to a separate 20 percent rating for left shoulder musculoskeletal disability is granted throughout the appeal period and subject to the controlling regulations governing monetary awards. 


REMAND

As discussed in the Introduction, the issue of a TDIU has been raised by the record. See Rice, supra.  The RO must consider the derivative claim of entitlement to a TDIU rating as it is part and parcel of the claim for a higher rating for the left shoulder disability.

In the instant decision, the Board has granted a separate 20 percent rating for limitation of motion of the arm under Diagnostic Code 5201 (rating criteria for musculoskeletal disabilities of the shoulder and arm).  The RO must first implement the rating and effective date for this award.  

Among other disabilities, the Veteran has ratings for the left upper extremity as follows: 20 percent for left shoulder muscle injury; 20 percent for left shoulder musculoskeletal disability (granted in the instant decision), and 10 percent for neuralgia of the left hand associated with the muscle injury.  A TDIU may be assigned where there is one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 40 percent disability, the disabilities of one or both upper extremities will be considered one disability.  Id.  

The RO should notify the Veteran of the evidence necessary to substantiate a claim for TDIU.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(I)  (2014).  The Veteran is currently service connected for depressive disorder, left shoulder muscle injury, left shoulder musculoskeletal disability, right knee fracture and degenerative joint disease, and left hand neuralgia.   The Veteran has alleged that he has difficulty performing his job as a mail carrier (e.g. lifting and carrying his bag, reaching overhead)  and has lost time from work as a result of medical appointments.  As it would appear the Veteran will meet the objective criteria for TDIU, the Board finds that a remand for a VA examination is necessary to help determine whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a VCAA letter explaining how to establish entitlement to a TDIU.  Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

2.  Schedule an additional VA examination or examinations necessary to assess the functional impact owing to the Veteran's service-connected disabilities. All necessary diagnostic testing and evaluation must be performed.

The examiner(s) should specifically comment on the functional impairment associated with each of these service-connected disabilities, including the effects of these disabilities on occupational duties and ADLs to assist the Board is determining whether these disabilities render the Veteran unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.

 Again, it is most essential the examiner(s) provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. So merely saying he/she cannot respond without resorting to mere speculation will not suffice.
 
 3. Then adjudicate the derivative claim for a TDIU. If any benefit sought on appeal is denied, the RO should furnish the Veteran and his agent with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


